Citation Nr: 1310496	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  03-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The appellant had active military service from January to October 1972.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision.  In February 2010, the Board denied the appellant's claim.  He appealed that decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim for further development as directed by a joint motion for remand (JMR).

In the now vacated Board decision, it was concluded that VA's duty to assist the appellant had been satisfied when he was scheduled for a Board hearing.  The JMR essentially concluded that additional efforts should be undertaken to determine if it would be possible for the appellant to testify from prison.  

However, since the JMR was issued, the appellant has been paroled and therefore no impediment remains to the scheduling of the appellant for a hearing.  Thus, the JMR was effectively mooted.  Nevertheless, as will be discussed below, neither the appellant nor his representative has responded to VA's subsequent inquires as to his desire for a hearing, and his hearing request is therefore considered to have been withdrawn.

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.   


FINDING OF FACT

The evidence of record does not establish that the appellant has a current psychiatric disability; but even if a current psychiatric disability was established, the weight of the evidence is against a finding that it either began during or was otherwise caused by the appellant's military service. 

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial point, the Board's February 2010 decision, denying the appellant's claim, was vacated and remanded to the Board pursuant to a JMR.  However, the JMR was premised only on a finding that the appellant should be given the right to testify at a Board hearing, and no substantive argument was advanced questioning either the Board's decision or the reasons and bases that were used to support the decision.  

That is, the JMR did not suggest, or imply, that any evidence was misweighed or misconstrued.  

The Board has since remanded the appellant's claim and given him multiple opportunities to request a Board hearing, but no request has been received from either the appellant or his representative.  As such, the lone grounds for the vacating of the Board decision has been removed.  Subsequent to the JMR, the appellant's representative requested that additional prison medical records be obtained, suggesting generally that they might assist the appellant's claim.  However, the representative did not state how or why these additional records, generated decades after the Veteran's military service, would or should change the Board's previous decision.  The Board did obtain and review the requested prison records and several VA treatment records have also been obtained.  However, the records that have been obtained since February 2010 are largely duplicative of the evidence that was already of record at that time and none of the records that have been obtained link a psychiatric disorder to the appellant's military service.  

As such, while the records will be discussed, no basis has been established to change the Board's previous decision in this case.

The appellant has advanced many contentions regarding why he believes service connection is warranted for an acquired psychiatric disability and asserting that VA has failed to properly consider all of the evidence of record.  Of record are numerous statements by mental health professionals providing a large number of psychiatric diagnoses as well as reports from a VA examination and an in-service examination that both concluded that the appellant did not have any psychiatric disease.  The Board explains its decision in detail below.  

In order to provide sufficient reasons and bases for its decision, the Board has found it necessary to refer to many items of evidence.  The Board's analysis rests in part on the appellant's demonstrated lack of credibility.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if a disability subsequently resolves during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence of record the Board has "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The U.S. Court of Appeals for the Federal Circuit has also provided that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the U.S. Court of Appeals for Veterans Claims (Veterans Court) has stated that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The appellant's contentions

In March 2000, the RO received an application from the appellant seeking service connection for "severe depression/stress/mental illness, issues, due to mistreatment received while stationed in Turkey.  I was locked-up several times & I was kept sedated in a hospital."  This is considered to be a claim for benefits for disability resulting from psychiatric disease allegedly connected to the appellant's military service.  

In a letter received in March 2003, the appellant, referred to events during his service as follows:

I was in a 'no' win situation while I was stationed in Turkey.  My commander did not like me because I had been involved in some trouble while stationed at Keesler AFB.  Col. [B.] did state that he felt that I should not have been kept in the military after the incident in Mississippi.  He preceeded (sic) to persecute me and caused me to have a Mental Breakdown.  At the time of my evaluation for psychiatric disorder, I was so disalusioned (sic) & depressed that I only wanted to come home.  As For my diagnosis, The hospital in Turkey kept me drugged and I had to escape because I was afraid and mentally incompetent to make a proper statement of my condition."  

In his October 2003 Substantive Appeal, the Veteran reported that he had a mental disorder in service which, he argued, was evidenced by his fights in basic training and later incarceration for possession of a gun and attempting to shoot another serviceman.  He contended that while stationed in Turkey the following occurred:

My first few months in Turkey showed no particular problems.  I had attempted to shape up and conform to military standards.  During this period, my first few months in Turkey, I was subjected to pure harassment by my commander (Col.["B"]).  He told me that I should have been kicked out of the Airforce, due to my behavior at Keesler Air Base.  From that moment on Col. [B.] found fault in everything I did.  He failed to promote me and critizied (sic) my hair style.  He (Col. [B]) wanted me to be completely Bald headed; yet no other Airmen were completely Bald.  I got my hair cut at a base barbershop, still Col. [B] sent armed Security Police to my barracks to escort me to a Turkish barber on our remote base.  The Turkish barber cut all my hair off and my mind brokedown.  From that, moment on I was not mentally capable of performing my military duties.  I asked for medical help and legal help but did not receive either until discharge presidings (sic) were started.  Yes, I was not able to perform my duties and my attitude toward authority was not up to standards.  

In an April 2005 document, the appellant's representative argued that evidence showed the appellant to have schizoaffective disorder and bipolar disorder and he suggested that there was evidence that the appellant had demonstrated symptoms of these disorders in service "based upon the Air Force evaluation dated October 6, 1972 claimed as harassment."  The representative also noted that the appellant's contention that he had continued to experience the same symptoms he had experienced in service, but that they had worsened since his discharge.  

In a letter received in August 2008, the appellant continued to disagree with the RO's decision to deny service connection for a psychiatric disability, arguing that VA had unfairly favored the military's position which he contended was in many aspects untrue.  The appellant first argued that VA had failed to consider the incident at Keesler Air Force Base, asserting that this incident had contributed to his mistreatment and eventual assault, and contending again that Colonel B. had animosity toward him due to that incident.  

Second, he asserted that while assigned to Detachment 30: 

the commander (Col.[B]) ordered two armed Security Police men to my barracks and forciblely take me by my arms and escort me to the Turkish barber on base, where I was assaulted by having my hair cut against my will.  I felt like I was being violated and something snapped in my brain (I had a mental breakdown) and I have been suffering every since then.  

Third, he argued that that his mental illness during service was shown by his being forcibly sedated all the time while at the hospital, that he sought counseling from the Chaplain , which was allegedly used against him, that "[he] was never given any legal help even though [he] tried to get help from the Judge Advocates section."  He argued that his 14th amendment due process rights were violated and that was why there was no record of his side of the case.  He reported that he arrived at Detachment 30 in June 1972 and all of his trouble began in August 1972 and that VA failed to put this in the proper time as to when his service became unacceptable.  He also contended that he had informed Colonel B. that he was depressed and needed help, had panic attacks when he came in contact with figures of authority, and suffered anxiety from being abused.  

Evidence and analysis

The Board has given due consideration to the appellant's arguments and contentions.  Highly probative evidence of record shows that in many instances the appellant's reports of the events during his service are factually at odds with service records.  As between the appellant's report of events during his service and the highly detailed and well-documented evidence found in service administrative records created at that time, the Board finds the contemporaneous service records to be more probative.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran).  

As between the appellant's accounts, which depend on a finding that a large number of military officers and enlisted personnel conspired to do harm to him, and the service treatment records, the Board has determined that the appellant's reports are driven both by an interest in obtaining VA benefits and, perhaps, by the affects of time on his memory.  The more probative evidence of record shows that the appellant was never admitted to a hospital during service for psychiatric treatment, was not kept "drugged" during service, and was not forcibly taken by armed guard for a haircut.  Rather, it is shown that he was offered legal and medical assistance which he refused.  

Simply stated, the Board finds that any positive diagnoses of psychiatric disease rendered by medical professionals post-service, which are based on the appellant's reports of events in service, are of highly limited probative value because the diagnoses depend on events related by the appellant that did not occur.  Thus, such evidence is afforded no weight.

Service records show that the appellant received a general discharge under honorable conditions based on unsuitability after 10 months of active duty in the U.S. Air Force.  The basis for the discharge was that the appellant had demonstrated a pattern of willful disobedience of Air Force standards and his performance and characteristics rendered him a poor risk to complete an enlistment.  He was examined by a Medical Officer who was the Chief of the Mental Health Clinic, who found, following a psychiatric examination, that the appellant did not suffer from any mental disease.  This provides strong evidence against the appellant's claim that he developed a psychiatric disability in service. 

Service records tend to show that the Veteran had no psychiatric disease during service.  More importantly, these records show that he has significantly mischaracterized his service in his pursuit of VA disability compensation benefits.  This tends to show that the Veteran is not credible and clearly not an accurate historian of his disability.  

The earliest relevant evidence are witness statements from April 18, 1972 which document that a handgun was found in the appellant's room after another witness, "J.G." reported that the Veteran had brandished the weapon and threatened to kill him.  Statements from military policemen "M.R." and "N.B." document that a search of the appellant's room yielded a small revolver.  These statements indicate that the events took place at Keesler Air Force Base.  

A May 31, 1972 record documents action, or rather non-action, with regard to the above accident.  Under a remarks section is documented that the appellant was charged and confined for pretrial.  This document, however, states that "[b]ased on available facts and coordinations with JAM, and the nature from which the offense was generated, followon (sic) punitive action was not warranted."  

A document dated in June 1972 indicates that the appellant was assigned to a detachment in Turkey.  

An August 11, 1972 witness statement from, "T.M." documents an incident in which the appellant acted in a threatening manner in a confrontation in a dining hall.  This witness stated that he knew that the appellant was in a bad mood after having been ordered to get a haircut.  

In another witness statement from August 11, 1972, a First Lieutenant, "J.G." provided that he was called into Colonel "B.'s" office where a noncommissioned officer, "J.D.S." and the appellant were already present.  He reported a discussion ensued during which it was ascertained that the appellant's hair cut did not meet Air Force requirements and that the appellant acted in a disrespectful manner toward Colonel B. with regard to Colonel B.'s order that he get a haircut.  A similar statement from J.D.S. is of record corroborating J.G.'s account.  

Also of record is an August 15, 1972 certificate of psychiatric evaluation signed by "J.E.S.", the Chief, Mental Health Clinic.  J.E.S. indicated that the appellant was free of mental defect, disease, or derangement.  Under the heading for diagnosis, the medical officer listed "No psychiatric diagnosis confirmed."  

An August 24, 1972 message from TUSLOG DET 183, MURTED TURKEY to 3380 Security Police Sq. KEESLER AFB, MISS references the appellant as the subject and states as follows (original all in upper case):  Part 1.  REF YOUR LTR 16 Aug 72, same subject.  Reply by mail on 24 Aug 72.  Part 2.  Subject Airman has AFM 39-10 amd 35-99 pending.  Req by return msg resume of displinary (sic), emotional or adjustment problems involving airman [the appellant]."  

An August 25, 1972 letter addressed to the Commander TULOG Det. 183 states that the incident report regarding the appellant was enclosed.  The enclosed report summarizes the incident involving the firearm, indicates that the appellant had been confined for pretrial at some point, but had refused a lawyer.  Details included the statement "[b]ased on available facts and coordinations with JAM, and the nature from which the offense was generated, followon punitive action was not warranted." 

An August 28, 1972 incoming message from the Tech Training Center Keesler AFB is of record.  This references a message of August 22 concerning the appellant.  The body of the message states as follows (original all in upper case):  "Subject apprehended for communicating a threat with a deadly weapon on another airman.  Incident stemmed from [the appellant] being involved with other airmans wife.  Copy of incident report forwarded 25 August."  

The relative timing of the evidence from August 1972 shows that even in instances where the appellant has not fabricated events he has mischaracterized his service.  Clear from the above evidence, the appellant's difficulties in conforming to military standards predated receipt of documents showing the situation at Keesler Air Force Base.  This is in stark contrast as to how he has reported the sequence of service events, providing further evidence against this claim.   

In a September 18, 1972 statement "G.S.", a Social Actions noncommissioned officer, reported that he engaged in a counseling session with the appellant on September 12.  G.S. stated that the appellant reported that he felt he was treated unfairly and would do anything to get out of the Air Force.  Although the appellant apparently wavered at one point at the prospect of performing a different job in the Air Force, he ultimately decided that he wanted to leave the Air Force.  

September 18, 1972 witness statements signed by a security police investigators document that the appellant had an encounter with a cook in the chow hall involving the cook grabbing the appellant's arm after a disagreement and the appellant grabbing a knife and starting over the counter toward the cook.  This was apparently settled on the scene.  

A September 19, 1972 document signed by a Chaplain documents the Chaplain's report that he had several contacts with the appellant, that the appellant had come to his office to complain of the way that he was treated, and that the Chaplain knew for a fact that the appellant was treated with the utmost care and fairness (providing highly probative evidence against the appellant's claim that he was treated unfairly in the military).  

This letter includes the following:  "I spoke with Colonel [G] and Major [R] about this case and they both agreed that he should be admitted to the hospital at Incirlik.  This was blocked not more than a week ago." 

A September 21, 1972 statement signed by a noncommissioned officer, "R.P." from Ground Safety documents that the appellant was assigned to the Ground Safety as an administrative clerk.  He worked there for three days during which time he went to see the Commander.  R.P. also stated as follows: "Also during this time he went to the hospital and upon returning he informed me he was feeling tired and was going to the barracks to sleep."  

Another September 21, 1972 document, signed by Captain "R.A." Chief of the Security Police, documents that in a conversation the appellant  began "ranting and raving about how whites had been messing over him and forced him like a dog to get a haircut."  R.A. described somewhat of a confrontation between himself and the appellant.  

In another September 21, 1972 document Colonel "W.G." reported that the appellant had requested that immediate action be taken against Lieutenant Colonel B. because the appellant alleged that although he did a good job he had not been promoted and had been persecuted.   

In a September 21 1972 statement the Executive Officer, Major "T.R.", reported that the appellant acted in a disrespectful manner towards him, stated that he wanted to get out of the Air Force because he had given the Air Force a chance and done his part but the Air Force had not done their part.  The Major stated that he asked the appellant why he had a beard and had allowed his hair to grow beyond Air Force standards and the appellant replied that he did not care anymore.  After the appellant stated that he felt that he had been the victim of discrimination, T.R. made an appointment with the Equal Opportunity Officer; the appellant briefly talked to the Equal Opportunity Officer and stated that he did not want to see him again.  The Major stated that the appellant had informed him as follows:

that he was about to have a nervous breakdown and wanted to see a physiatrist (sic).  I then called the hospital and made an appointment for him.  He then got up, saluted and left.  I stopped him again and asked if he was going to the hospital, to which he replied yes.  I then made arrangements for Captain [the Equal Opportunity Officer] to see him at the hospital, but Airman [the Veteran] never reported."  

In a September 25, 1972 document the First Sergeant, "D.S.P.", reported that after confronting the appellant and later hearing a commotion involving the appellant, D.S.P. did the following:

Shortly after this I recommended to the Commander that [the appellant] be shipped to Incirlik where he would either be in the proper chain of command as I thought the man should be either hospitalized or confined.  Finally on Thursday afternoon, 14 September, [the appellant] departed the Ankara area for Incirlik.  Saturday morning, I found out that he was back in Ankara and after being involved in an incident in the dining hall, my opinion had not changed that [the appellant] should be sent to Incirlik to be hospitalized or confined.  

An October 3, 1972 Commander's Report signed by Lieutenant Colonel B. provides a summary of the above and a recommendation that the appellant receive an honorable discharge.  This report shows that the appellant was transferred to the present command June 1, 1972 and that on July 25, 1972 a problem had developed with his failure to conform his appearance to Airforce standards.  The appellant was found to be badly in need of a haircut 48 hours later, the First Sergeant provided him with the funds to get his hair cut, but the appellant refused.  This continued as is evidenced in the witness statements.  

There is no mention that the appellant ever got a haircut, was ever admitted to a hospital, or was ever arrested or seized by military police during his duty in Turkey.  

The appellant's signed a statement on October 4, 1972 acknowledging that his military counsel had explained Air Force probation and rehabilitation programs and his election that he would refuse such programs.  An October 5, 1972 statement signed by the appellant indicates that he was interviewed by an evaluation officer and advised of the nature of the action against him, but he stated that he did not wish to submit a rebuttal.  He annotated the document that there was no justice there for him.  

Observations listed in an October 6, 1972 evaluation report include that the appellant displayed a belligerent and negative attitude toward the U.S. Air Force, did not conform his dress and appearance to Air Force standards (haircut and mustache), and was positive in his condemnation of the Air Force and the officers and non-commissioned officers appointed over him.  The appellant felt that he was unfairly treated and the object of unnecessary harassment and persecution by most of the officers and non-commissioned officers with whom he was serving and with whom he came in contact with during his military service.  

Service treatment records include an October 1972 report of separation medical examination.  This report indicates a normal clinical psychiatric evaluation.  Under a section for notes detailing significant or interval history, the medical officer noted that the appellant had been evaluated in August 1972 for a possible psychiatric disorder but that no psychiatric diagnosis was found.  Under a section for a recommendation, this medical officer listed that there is no physical defect or mental defect that warranted separation.  In an associated report of medical history, the appellant listed that he either then had or had previously had depression or excessive worry and nervous trouble.  The same note that appears on the report of medical examination also appears in a section for notes of the medical officer on the report of medical history.  

This evidence tends to show that at the time that the appellant was discharged from active service he had no psychiatric disease or disability.  The appellant was examined by a physician who was the chief of a mental health division.  

As between the physician's finding that the appellant had no mental disease and the appellant's assertions that his behavior during service shows that he had psychiatric disease, the Board finds the physician's report more probative.  This is because the appellant has not demonstrated any training or experience in diagnosing psychiatric disease or in differentiating behavior evidencing psychiatric disease from behavior that his merely at odds with the military regulations or the rules of society while, as evidenced by the training and experience inherent to the medical officer's professional title and position as chief of a mental health division, the medical officer has greater expertise in determining whether the appellant had developed a psychiatric disease while in the military.  Further, the appellant is not an accurate historian, for reasons noted above.

Simply stated, the Board will not find that bad behavior during service on the appellant's part is a clear indication of the onset of a psychiatric disease based on this evidence.  

Moreover, the reports of medical personnel from this time are extremely probative because the appellant was examined contemporaneous to the behavior and events that he now alleges gave rise to his alleged psychiatric disability; a disability that he contends was present at that time.  

The Board has considered the statements by other military personnel, such as "D.S.P.", the Chaplain, Colonel G., and Major R. that the appellant be hospitalized.  These personnel, however, had no expertise in identifying psychiatric disease or evaluating an individual's mental health.  Hence, the findings of the Chief Mental Health Clinic, and expert in the area of psychiatric disease and mental health, outweigh the comments of these non-expert military personnel with regard to whether or not the appellant had a psychiatric disease during service.  

Also clear is that the appellant has both misreported and fabricated events during his active service.  This is important because it tends to show that the appellant is not credible and any diagnosis based on his reports of events is therefore unreliable.  

In this regard, the appellant stated in his substantive appeal that he got a haircut which was unacceptable to Colonel B and then he was forcibly taken for another haircut, which caused a mental breakdown.  In August 2008 he again alleged that he was forcibly taken for a haircut by security police.  However, the service records show that this is not the case.  Indeed, these records clearly document that the appellant did not receive a haircut.  The records make no sense if what the appellant stated is true.  As such, the appellant's characterizations tend to show that he is not credible and apt to construct a history consistent with his goals with no regard for the accuracy of the history.  

Similarly, the appellant stated in his March 2003 letter that the hospital in Turkey kept him drugged, yet the more probative evidence of record establishes that the appellant did not report to the hospital although an officer had made arrangements for him to be seen at the hospital.  Such a conclusion is reinforced by the fact that service treatment records are absent for any evidence that the appellant was ever treated for any psychiatric disease during his service.  His only mention of going to a hospital was found in the report from the Ground Safety noncommissioned officer and that only establishes that the appellant reported a single short trip to the hospital, a report that given the service treatment records was not true.  This is not evidence consistent with the appellant's allegation that he was kept drugged in a hospital.  

Again, the discrepancy between the service records and the appellant's reports made in pursuit of VA disability benefits shows that the appellant is not credible.  

The appellant has also reported that he sought, but was not offered, medical or legal help during service.  The more probative evidence, however, shows that military personnel went as far as scheduling him to be seen at a hospital, provided him with an opportunity to take part in a probation and rehabilitation program, and scheduled a meeting with equal opportunity personnel.  This assistance the appellant chose to decline.  

Noteworthy, once again, is the inconsistency of the appellant's own statements.  On the one hand he asserts that he was not provided an opportunity for medical care and on the other hand he alleges that the hospital kept him drugged.  This is more evidence that the appellant is not credible.  

A January 1980 APPLICATION FOR REVIEW OF DISCHARGE OR DISMISSAL FROM THE ARMED FORCES OF THE UNITED STATES shows that the appellant requested an upgrade of his discharge to honorable instead of general and a change in his reenlistment code.  He explained as follows (original in upper case): "The discharge is unfair because of a personal problem with the base commander, improper counsel and inability to adjust to military regimentation at the time.  I request that the re-code be changed to RE-1 so that I may join a National Guard unit."  

These documents show that the appellant contended that he had an immature attitude and was unable to respond appropriately to one individual commander's authority, that his immature response was based on a childhood where he had no opportunity to handle conflict appropriately, and that he believed his period of military service coincided with a period in society which encouraged disobedience.  

A September 1980 memorandum states that the appellant was discharged in 1972 for unsuitability, that he demonstrated a pattern of willful disobedience of Air Force standards, and that his record reflected an anti-social behavior manifested by immaturity, lack of initiative, lack of self-discipline and disregard for authority.  His demonstrated performance and characteristics rendered him a poor risk to successfully complete an enlistment.  There is an extensive six page review of the facts leading up to the appellant's discharge and a document dated in October 1980, signed by the Chief, Airman Actions Branch of the U.S. Air Force, stating that the appellant's request had been denied.  

This evidence is important because it tends to show that some eight years after his discharge from active service the appellant still did not raise any issue as to psychiatric disease.  His arguments to the Air Force Board are that the societal norms at the time dictated rebellion, that he was immature, and that he was treated unfairly.  This is inconsistent with his current argument, made in pursuit of disability benefits, that he has experienced a psychiatric disease since service.  This is more evidence tending to show that the appellant's current account of his psychiatric history is not credible.  

No psychiatric treatment is of record for several decades after the appellant was discharged from service, and records from an inpatient stay from January to February 2000 mark some of the earliest evidence that the appellant had any psychiatric disease at all.  These notes document treatment for alcohol and drug abuse.  A psychiatric history obtained from the appellant includes his assertion that he had been hospitalized during military service due to violence.  He also asserted that he had been disciplined in the military for having a gun in his locker, because "I was planning to have a shoot out with another guy."  A different note includes the following:  

He was diagnosed as being violent in the Army, but he feels that this was racially based.  He was sent to a psychiatric ward and they gave him medications for one week, but he did not continue the medications after discharge.  He reports no other psychiatric treatment. 

This is the beginning of a pattern of the appellant reporting events that did not occur and medical personnel, having no way of knowing that the events have been fabricated, relying on those reports as part of his psychiatric history.  

As a legal history the appellant report that he was imprisoned for various charges, including drug charges and assault for a total of 8 years between 1988 and 1996.  Axis I diagnoses were crack cocaine dependence, alcohol dependence, and marijuana abuse and an Axis II diagnosis of antisocial personality disorder.  

In a February 2000 treatment note, a VA social worker indicated that the appellant appeared to fit the criteria for major depression and that time and he appeared to have fit the criteria for depression when he was sober five years earlier.  

An April 2000 VA health intake summary includes the appellant's report that he felt depressed and that he had been depressed since his time in the military in 1972.  He reported a history of violence and a prison record, that he had been convicted once for biting someone's ear off and once for drugs and that his convictions constituted "2 strikes."  He reported that he first received alcohol, drug use/abuse treatment while in the correctional system.  As to his military history, the appellant reported that he was traumatized by his experiences in the military, reporting that a colonel did not like him and subjected him to racial discrimination.  The clinician provided Axis I diagnoses of "Bipolar II, currently depressed; Polysubstance Dep. in remission."  

Another treatment note, signed by a VA staff psychologist in May 2000, provides Axis I diagnoses of occupational problem, bipolar disorder, cocaine dependence, in early remission, and alcohol abuse.  

In a June 2000 letter, a VA psychiatrist stated that the appellant had been diagnosed with bipolar disorder.  This physician also stated "there is some suggestion that he has also developed Post Traumatic Stress Disorder related to trauma that he experienced in Turkey in 1972."  

A June 2000 note from the VA PHARM/Mood Clinic provides an assessment of bipolar disorder versus seasonal affective disorder, as well as polysubstance abuse.  

Very importantly, the Board finds that this evidence, as a whole, clearly shows that the appellant was reporting an inaccurate psychiatric history from the time he began interacting with VA mental health professionals.  Given his reports of treatment in a psychiatric hospital during service it is not surprising that medical personnel would diagnose psychiatric disease.  The reports are based not merely on insufficient facts but rather are based on incorrect facts.  Moreover, none of the evidence resulted from a clinical setting, as opposed to the VA examination in 2003 or the 1972 examination by the Chief, Mental Health Clinic, both of which indicated that the mental health practitioners had access to the appellant's service records.  

In short, on a factual basis the Board finds that all of the evidence of record that includes positive psychiatric diagnoses is tainted by a fabricated history from the appellant.  

More evidence that the appellant's diagnoses are based on an untrue history and are of no value is the many different diagnoses assigned.  Even in 2000 he had numerous diagnoses.  As is evident from later treatment notes, and explained below, this multiplicity of diagnoses has continued to the present.  

In a June 2000 letter, an individual who states that he is the appellant's brother reported that the appellant had sent him letters in July 1972 reporting that he was confronted and harassed by an Air Force officer, was in fear of his life, that the officer employed armed security police to intimidate him, and at one point the officer "did not like his hair cut, placed him under arrest and taken to the barber under armed guard to have it recut."  The letter includes that the appellant reported being terrified, being on the verge of a mental breakdown, and having been sedated when he sought help at a military hospital.  The letter also includes the report that the appellant had a completely different personality upon return from active service, was withdrawn, experienced constant nightmares, and attempted suicide.  

The author went on to state that the appellant was intoxicated almost daily, said that he was being followed.  The brother also stated that he felt that the appellant was "exhibiting class signs of paranoid schizophrenia."  

The Board affords little probative weight to this letter.  Its contents are mostly derived solely from the appellant's own reports which have been shown to be noncredible.  The author's opinion that the appellant displayed signs of paranoid schizophrenia is afforded no weight as far as whether the appellant actually had this psychiatric illness.  In that regard the Board finds this to be a complex medical question, particularly given that the appellant has so many different diagnoses by persons with professional training, and that the author of this letter, who has not demonstrated any specialized knowledge, is not competent to provide such evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (the appellant and his brother do not have the medical expertise to diagnose the appellant with schizophrenia and then associate that problem with active service many years ago) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

March 2001 VA treatment notes, from the same psychiatrist who provided the June 2000 letter, include that the appellant "is currently being treated in our Mental Health for the diagnosis of Schizoaffective Disorder."  Again, this is merely one more of many psychiatric diagnoses of record which tends to show that there is no agreement as to what, if any, psychiatric disease the appellant experiences.  The Board finds that this confusion arises from the appellant's inaccurate report of his psychiatric history.  

In May 2003, the appellant underwent a psychiatric examination by a private examiner at the request of VA.  This was conducted at the state penal institution at which the appellant was incarcerated.  The examiner indicated that she did not have the appellant's claims file.  The appellant provided a history of his mental health, stating that his traumatic stress was that during service he was forcibly taken to the military barber for a hair cut against his will after failing to comply with orders to cut his hair.  He reported "I cried for weeks . . . couldn't function . . . had a breakdown . . . always afraid and jittery."  As to his military service, the appellant reported to the examiner that he had served in the Air Force for nine months, was stationed in Turkey following boot camp, and did not receive any non-judicial punishments (Article 15's).  

The examiner listed under 'diagnosis' that the appellant had no axis I or axis II diagnoses and that his psychosocial stressors consisted of his incarceration.  She commented as follows: "[the appellant] does not evidence symptoms of Posttraumatic Stress Disorder.  The hyper vigilance and stress he reports is due to being incarcerated in a dangerous and stressful environment where all inmates are hyper vigilant and in fear of their safety."  

In a document dated in July 2003 the RO noted that the claims file had not been available for the psychologist to review.  This document states as follows:  

The examiner, Dr. [], needs to review the claims file including the service medical records and medical records from VAMC San Diego from 1-5-00 to 3-14-01 which show various diagnoses.  Please comment on the evidence.  It is noted that at the VA exami on 5-25-03 that Dr. [] found "No diagnosis on AXIS I and II.  Please reconcile the findings on the VA exam on 5-25-03 with the evidence in the claims file.  Provide a rationale for your findings and conclusion.  If is is (sic) found necessary, re-examine the [appellant].  

A second examination report, also dated May 25, 2003 is of record.  This report is identical to the previous report with the exception that in place of the sentence "C-file was not available for review" this report has "C-file was available for review."  

The Board recognizes that there is little difference in these two reports and that the examiner did not reconcile the findings from the May 2003 examination and the other findings of record.  The Board, however, does not find that this renders the examination in any way inadequate.  Rather, the examiner indicated a review of the claims file and the Board takes the lack of a change in the report and that the examiner did not reconcile the different findings merely to show that the examiner did not change her opinion and there was no reconciliation of the findings.  That the RO asked her to reconcile the findings does not mean that the findings are reconcilable.  This is especially true in this case, where the appellant's own accounts of his psychiatric history are inaccurate (i.e. psychiatric hospital treatment during service), undermining any effort the VA could make to undertake a clear VA  psychiatric examination.  

Additionally, it is important to note that the JMR did not voice any disagreement with this conclusion.

The May 2003 examination report is evidence that the appellant does not have post traumatic stress disorder (PTSD).  It is also evidence that the appellant does not have any other mental disease as the examiner stated that there was no axis I or axis II diagnosis.  This is therefore strong evidence against the appellant's claim for disability resulting from psychiatric disease because it shows that he does not have psychiatric disease.  The Board finds that this report is entitled to great probative weight.   

Also of record are treatment records from the State Prison where the appellant was incarcerated in 2002 and 2003.  There is a past medical history entry of "bipolar, cocaine, alcohol" from September 2003 and May and June 2002 treatment records include checks for lithium levels, but there are no diagnoses of psychiatric disease.  Records from the Coalinga Regional Medical Center document treatment for pneumonia during the time period of the appellant's incarceration in state prison but provide no evidence regarding mental disease.  These records therefore do not provide evidence favorable to the appellant's claim for service connection for disability resulting from psychiatric disease.  

A November 2004 VA Mental Health Intake Summary does show that the appellant has a long history of violence and legal problems as well as a report that he was discharged from the military because he could not get along with others.  This summary also includes the report, obviously from the appellant, that "while in the military, pulled a gun in an argument.  He was sent to the psych ward and held and medicated for 3 weeks.  He is unsure of the medication but said it 'doped him up'.  He reports to leaving the hospital AMA [against medical advice]."  

This summary documents that the appellant reported that he had been released from prison where he was incarcerated after stabbing his brother in the neck.  He also reported that he was a '2-timer' and if sent back to prison it would be for life.  Axis I diagnoses were psychosis not otherwise specified, per history; polysubstance abuse/dependence, currently in remission for 3 years while in prison.  Axis II diagnosis was anti-social personality disorder.  

VA treatment records from October 2005 to February 2006 include an assessment that the appellant had depression not otherwise specified as well as polysubstance abuse, both in remission.  These notes indicate that the appellant was getting used to living outside of prison.  Another note lists diagnoses of manic depression, not elsewhere classified; psychosocial circumstances, not otherwise specified; occupational circumstances, not elsewhere classified; psychotic disorder, not otherwise specified; and cocaine and alcohol dependence, both in remission.  Another note states that the appellant had a mood disorder.  

The summary and treatment records are merely more evidence of confused diagnoses based on fabricated facts, i.e., a three week treatment in a psychiatric ward during service, and, as such, are to be afforded no probative weight.  

In November 2007, the RO received records it had requested from the Social Security Administration (SSA).  The Veteran filed for SSA disability benefits in May 2000 alleging that he became disabled and unable to work as of January 1997.  He reported his disabling condition as Bipolar/Depression.  These records show that his claim was denied in 2002 and he revised or updated his filing at a later date.  Other than stating that the appellant had military service, these records make no mention of his service.  Nor do these records provide a diagnosis of any psychiatric disease.  These records do not provide evidence favorable to the appellant's claim for VA benefits.  

As noted, following the return of the case to the Board from the Court, the appellant's representative requested that additional prison records be obtained.  These records showed in-prison treatment in 2010 and 2011.  Like the earlier records, there were several records suggesting that the Veteran might have an Axis I psychiatric disability.  The records listed major depressive disorder, bipolar disorder, schizophrenia, PTSD, and substance abuse disorder as possible diagnoses.  However, on the Condensed Mental Health Assessment and Treatment Setting Transfer and Parole/Discharge form, noting the appellant's arrival in January 2007 and release in April 2011, it was stated that he did not have any Axis I disorder.

Additional VA treatment records were also reviewed dating up to 2012.  These records to showed continued VA mental health counseling, and several possible diagnoses were once again shown.  However, none of the evaluations appeared to have the depth of the VA examination. 

In deciding this case, the Board has been mindful of the Court's explanation that if the evidence shows that the appellant had a psychiatric disability at any time since he filed his claim for VA benefits, the Board must consider whether such disability had onset during service or was caused by service and, if so, service connection may be appropriate.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board does not find McClain to mean that a mere diagnosis of a psychiatric disability during the appeal period establishes that the appellant actually had a psychiatric disability.  

Here, the Board finds that the preponderance of the evidence shows that the appellant has not suffered from a psychiatric disease at any time since he filed his claim, or indeed, at any time during or since service.  The Board affords little value to diagnoses of psychiatric disease that are of record because the diagnoses were based on his reports of psychiatric disease going back to his active service, including reports, contrary to fact, that he received inpatient hospital treatment for psychiatric disease during service.  His statements to examiners regarding his history and symptoms are clearly suspect, to the point that the Board finds that the appellant's own statements, as a whole, provide evidence against his claim.  

The Board finds most probative the finding of the May 2003 examiner that the Veteran had no psychiatric disease.  This is particularly probative evidence given that the RO specifically addressed the lack of availability of the claims file at the time of the examination and the examiner's subsequent review of that claims file, as shown in the revised report, with no change in the determination that there was no diagnosis.  It is noted that the JMR did not suggest that inadequate reasons or bases had been provided for such a conclusion previously, and essentially the only additional evidence is more records showing possible psychiatric diagnoses.  As was previously determined, these possible diagnoses are found to be insufficient to actually clinically establish the presence of a psychiatric disorder.  The Board finds that the best evidence in this case provides highly probative evidence against this claim, notwithstanding any one or more piece of evidence that would or could (arguably) support the claim that he does, in fact, have the disability at issue. 

Because the weight of the competent and credible evidence establishes that the appellant has never had a psychiatric disability, the appellant's appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009). 

In any event, the Board also finds (arguendo) that even if the appellant does, in fact, have a  psychiatric disease at this time, or had one at any time during the course of his appeal, the Board also finds that the preponderance of the evidence clearly established no connection between such an alleged disability and the appellant's military service.  

The Board finds that the service and post-service treatment records, along with the appellant's totally inconsistent statements, provide highly probative evidence against this claim, outweighing all evidence that supports this claim.  As discussed, the appellant was specifically evaluated by a mental health professional at time of separation, and was found not to have any diagnosable psychiatric disability at that time.  Following service, there was no suggestion of any psychiatric impairment for a number of years.  In fact, the appellant even sought to have his discharge changed in 1980, eight years after service, at which time he argued that the societal norms at the time he was in service dictated rebellion, that he was immature in service, and that he was treated unfairly.  These arguments are quite different, and totally irreconcilable, with his later claim that he had experienced psychiatric disease since service.  Clear indications of the fact that the Veteran is an inaccurate historian (not based on either mental illness or the passage of time) can be seen within the facts of this situation.   

The first records showing any psychiatric treatment do not appear for nearly two decades after the appellant separated from service, which is a factor which also weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Moreover, the only records that make even a suggestion that the appellant had a psychiatric disability secondary to his military service are based entirely on his incredible statements and not a review of the medical evidence of record such as the in-service psychiatric evaluation which found no psychiatric illness to be present.  Therefore, the weight of the evidence is not found to support a claim of service connection and the appellant's claim is denied.

Due process matters - Board Hearing

As discussed in the introduction, the appellant previously requested a hearing before a member of the Board.  A hearing was scheduled to be held at the RO before a traveling member of the Board.  The appellant requested that the hearing be delayed until he such time as he was no longer incarcerated.  It would appear from the evidence of record that the appellant is, in fact, no longer incarcerated at the time of this decision.

The February 2010 Board decision was vacated in an effort to ensure that additional efforts be expended to investigate whether the appellant could testify from prison, notwithstanding the facts of this case.  In response, the Board sent the appellant a letter at his prison address in August 2011 offering him several options for a hearing.  This letter was eventually returned in October 2011, and the returned mail indicated that the appellant had been paroled.  

As a consequence of the appellant's parole, a large logistical impediment to the conducting of a hearing was removed and the sole reason for the JMR was mooted.  

The appellant, and his representative, were then sent a letter in December 2011 offering the appellant hearing options, and providing him with 30 days to respond.  The letter informed the appellant that if no response was received within 30 days that it would be assumed that he no longer desired a hearing.  

No response was received from either the appellant or his representative, and the Board concluded in a March 2012 remand that the appellant no longer desired a Board hearing.  

To avoid any confusion on this point, or further litigation, the Board added further that if this determination was incorrect, either the appellant or his representative should notify VA immediately.  However, in the year since the Board's remand, no additional request has been received by either the appellant or his representative indicating the desire for a hearing.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the appellant and his representative were asked multiple times if he would like a hearing, but they did not respond.  As such, the Board continues in its belief that the appellant no longer desires a Board hearing.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here the duty to notify was satisfied by letters sent to the appellant in January 2001, April 2004, and November 2007.  Only the January 2001 letter was sent prior to the initial adjudication of the claim by the RO.  That letter informed the appellant of the evidence needed to substantiate his claim for service connection for depression, stress, and mental illness due to mistreatment on active duty.  He was told to submit evidence that showed a current disability and treatment since discharge from service.  He was also informed of his and VA's respective duties in obtaining evidence.  The April 2004 letter provided the appellant with similar, but more detailed notice.  The November 2007 letter provided the appellant with notice as to how VA assigns disability ratings and effective dates in the event that service connection is established.  Notice provided in these letters satisfied VA's duty to notify under the VCAA.  

Here, the duty to notify was not completely satisfied prior to the initial unfavorable decision on the claim by the RO.  Following the notice letters, however, the RO issued a Supplemental Statement of the Case in July 2008, readjudicating the claim.  Given that the appellant has had sufficient time to meaningfully participate in the development of his claim since all notice was provided and his claim has been readjudicated following that notice, any error in timing of the notice is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Moreover, the JMR failed to assert in any way that VA's duty to notify had not been satisfied, and indeed no allegation has been made that the appellant has been prejudiced with regard to either the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records; administrative records regarding the appellant's discharge from service as well as other personnel records; records of his application to the Department of the Air Force to have his discharge revised and of the Department of the Air Force decision, and associated documents; records of medical treatment at the Pleasant Valley State Prison, at Coalinga Regional Medical Center and from the California Prison Health Care System; and VA treatment records.  In May 2003, VA afforded the appellant an adequate expert examination.  

In his October 2003 letter, the appellant contended that VA did not fulfill its duty to assist because VA: 

did not obtain medical records and reports that showed I had been heavily medicated when I was hospitalized in Turkey.  I claimed that I was given some kind of drug when I was hospitalized in Turkey.  This would have some kind of bearing on the fact that I was suffering from a mental disorder.  

Additionally, he argued that VA failed to obtain a record of a hearing for a discharge review.  He argued that such evidence would show that he reported that the Air Force had mistreated him and that he suffered from the mistreatment.  He reported that this hearing was held in 1977.  

The appellant also argued that "VA failed to consult my records and the reports of my incarceration at Keesler AFB.  This would establish the fact that the Air Force was negligent in its responsibility to give me a psychological check-up."  

In November 2007, the RO sent a letter to the appellant referring to the evidence he argued existed from Keesler Air Force Base and hospitalization while stationed at an Air Force base in Turkey.  Specifically, the RO requested that he identify the dates of treatment and the name of the hospital at which he was treated as well as the unit to which he was assigned at the time.  The RO also referred to the appellant's report of a hearing before a discharge review board, requesting that he provide information about the hearing, such as the date or month during which it was held, where it took place, and who conducted the hearing.  In that letter the RO informed the appellant that the RO had obtained reports of treatment during his incarceration from 2002 to 2004 and asked that he complete an enclosed authorization for the release of medical records with regard to any additional evidence, such as treatment records from his present incarceration, that he wished VA to obtain.  

In a statement received in December 2007, the appellant reported that he had not alleged hospitalization while stationed at Keesler Air Force Base, but rather that he was incarcerated there between the months of April and May 1972.  He reported that he was hospitalized at the U.S. Air Force Hospital in Eskisehir, close to Ankara, Turkey between August and September 1972, and that at the time he was assigned to Merted Air Base at a remote depot detachment which he believed was located either near Istanbul or Ankara.  

A December 2007 PIES response shows that enclosed were the results of a search for available records of the appellant which contained psychiatric records or hospitalization during service.  This was also a response to a request for the appellant's entire personnel file, which was enclosed with the response.  

All personnel records and administrative records are of record regarding the appellant's threat involving a firearm while stationed at Keesler Air Force Base.  The appellant's allegations regarding negligence on the part of the Air Force are not relevant to a claim for VA benefits.  

There are no records to obtain as to hospitalization and drugging at a hospital in Turkey.  Service records provide compelling evidence that the Veteran has fabricated this account of hospitalization.  VA is not required to go on a fishing expedition for evidence, particularly where the record shows that the evidence does not exist.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that VA's duty to assist is not a license for a fishing expedition).  The RO's actions, as just described, discharged VA's duty to assist the appellant in these matters.  Furthermore, the JMR did not raise any issue regarding the development of the appellant's claim.

Further, he argued as follows:  

The VA did not fulfill its statutory duty to assist me in establishing my claim for benefits for PTSD and current psychiatric disorders by conducting thorough and contemporaneous medical examination.  Though the regional office claimed that the Psych Tech was qualified a fee basis physician should have been made available to conduct my examination here at the State Prison.  There is no information on efforts expended by the VA or why psychiatrist employed by VA was not directed to perform the examination.  

Under 38 C.F.R. § 3.159(a)(1), competent medical evidence is defined as "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  The Veterans Court has expressly rejected the argument that a nurse practitioner is not competent to perform back and abdominal examinations.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Here the mental diseases examination was performed by an individual with a doctorate degree, which from all indications was obtained following education in the field of psychology or mental health.  This is thus expert evidence provided by a person qualified through education, training, or experience to offer the relevant diagnoses, statements, or opinions.  The examination was adequate.  VA has no duty to provide an examination by a physician.  

The JMR voiced no argument with this determination.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


